--------------------------------------------------------------------------------

Exhibit 10.1
[image0.jpg]


December 21, 2016


VIA EMAIL


Rick Bloom
15652 Woodvale Road
Encino, CA 91436
rickbloom@roadrunner.com


Dear Rick,


On behalf of Support.com, Inc., a Delaware corporation (“the Company”), we are
pleased to offer you the position of interim President and Chief Executive
Officer, reporting to the Company’s Board of Directors (“Board”).  You will be
assigned to our headquarters office at the address listed below. If you timely
accept this offer, your start date is retroactive to October 28, 2016 (“Start
Date”).


The offer will include a monthly salary of forty thousand dollars ($40,000.00).
The monthly base salary will be paid bi-weekly in accordance with the Company’s
normal payroll procedures.  During your employment, you will be reimbursed by
the Company for all reasonable costs related to your travel to and from your
principle residence and our headquarters in Redwood City, California, including
but not limited to, airfare, lodging, and meals. Such reimbursement amounts will
be paid in accordance with the Company’s standard reimbursement policy and its
normal payroll practices.  To the extent such reimbursement results in taxable
income to you, the Company will provide you with an additional “gross-up”
payment for federal and state income taxes.  Such payment will be made at the
same time as the reimbursement payment.


Pursuant to the charter of the Compensation Committee, your performance and
compensation terms will be reviewed at least annually.


You acknowledge that compensation that you receive from the Company may be
subject by law to certain recoupment (“clawback”) requirements applicable to
public companies.


As a Company employee, you will also be eligible to receive employee benefits
under the terms of the Company’s standard employee benefits plans, which
currently include health care (medical, vision, prescription drug, dental,
hospital) and life and disability insurance (life, accidental death and
dismemberment, long term disability, short term disability), ten (10) public
holidays in accordance with the Company’s published schedule, and two (2)
floating holidays, other paid time off (“PTO”) up to twenty (20) days per year. 
You should note that the Company reserves the right to modify all compensation
and benefits from time to time, as it deems prudent and in the best interests of
the Company.


You are also eligible for severance benefits as described in the attached
Addendum.


You should be aware that your employment with the Company is for no specified
period and constitutes at will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 2
Your employment with us is contingent upon and at all times subject to your
eligibility for employment as our interim President and CEO under state and
federal law. Without limiting the foregoing, for purposes of federal immigration
law, you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States.  Such
documentation must be provided to us during your orientation period (schedule to
be confirmed), or our employment relationship with you may be terminated. 
Similarly, for the purposes of state law, because the Company is a registered
“Alarm Company” in California with the Bureau of Security and Investigative
Services (“BSIS”) as required by one or more program contracts, you will be
required to provide to the Company documentary evidence of your identity and
eligibility to serve as an officer of a registered Alarm Company.


You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment.


As a Company employee, you will be expected to abide by the Company’s
obligations, policies and procedures at all times. You will also be expected to
sign and comply with a Confidential Information and Invention Assignment
Agreement (the “CIIA”) that requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company
(subject to California Labor Code Section 2870), non-solicitation of our
employees, and non-disclosure of proprietary information.  Your employment will
be subject to you having executed and returned the CIIA to the Company by
December 10, 2016.


As provided in the Addendum hereto, in the event of any dispute or claim
relating to or arising out of our employment relationship, you and the Company
agree that all such disputes shall be fully and finally resolved by binding
arbitration in Redwood City, California (or another mutually agreed upon
location).  The Company agrees to pay the fees and costs of the arbitrator.  
However, as also provided in the Addendum, we agree that this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of the other party’s intellectual property or
proprietary information.


To indicate your acceptance of the Company’s offer, please sign and date this
letter before December 31, 2016 5p.m. Pacific Time and return it to my attention
by email to joshschechter@outlook.com with a copy to Michelle Johnson at
michelle.johnson@support.com.


This letter, along with the addendum and attachment hereto,  and the CIIA, sets
forth the terms of your employment with the Company (“Employment Agreement”) and
supersedes any prior representations or agreements, whether written or oral. 
This Employment Agreement may not be modified or amended except by a written
agreement, approved by the Compensation Committee of the Board or its designee,
and signed by a designated representative of the Company and you.
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 3
We are excited to have you join Support.com, and we look forward to working with
you!


Sincerely,


/s/ Joshua Schechter
Joshua Schechter
Chairman of the Board of Directors
Support.com, Inc.


By signing, I hereby accept, acknowledge and agree to the terms and conditions
as stated above in this Offer Letter including the attached Addendum
incorporated herein by reference.


On this day of December 21, 2016



 
/s/ Rick Bloom
 
Rick Bloom



 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 4
OFFER LETTER ADDENDUM


Severance Provisions; Agreement to Arbitrate


On behalf of Support.com, Inc., a Delaware Corporation (“the Company”), we are
pleased to offer you this addendum (“Addendum”) to your employment Offer Letter
with the Company (collectively the Offer Letter and this Addendum are referred
to herein as the “Agreement”).


This offer is intended to comply with, or be exempt from,  the requirements of
new Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”), as applicable, but the Company does not guarantee the tax
treatment associated with the terms set forth in this offer and by signing this
offer you acknowledge and agree that you had an opportunity to consult counsel
of your choice.  The terms of this Addendum when accepted by all parties by
signing below supplement the Offer Letter by adding the following provisions:


Severance


If your employment with the Company terminates as a result of an Involuntary
Termination or for Cause, provided, in the case of termination for Cause that
you acted in good faith and the best interest of the Company, and whether
termination  is a result of Involuntary Termination or for Cause you execute and
deliver to the Company the Company’s standard Release Agreement attached hereto
as Attachment A (the “Release”) and that Release becomes effective and
irrevocable within twenty-eight (28) days following your termination date in
accordance with applicable law, then you will become entitled to receive the
following benefit:


On the first payroll date following the twenty-eight (28) day period after the
date of your Involuntary Termination or termination for Cause as described in
the immediately preceding paragraph (subject to your timely execution and
effectiveness of the Release), the Company shall pay to you a lump-sum payment
equal to the sum of an amount equal to two hundred thousand dollars
($200,000), less applicable withholdings.


Agreement to Arbitrate


a.          Mutual agreement to arbitrate and waive rights to trial by judge or
jury or by class action.  In the event of any future dispute, controversy or
claim that either party may have against the other, including the Company’s
parent, subsidiaries, or affiliates or any of their officers, directors,
shareholders, representatives, attorneys, agents, or assigns in their capacity
as such or otherwise, arising from or relating to this Agreement or the CIIA, 
its breach, any matter addressed by this Agreement or the CIIA, and/or my
employment with the Company through my separation date, the Company and I agree
to resolve any such dispute (collectively, the “Claims”) by arbitration in
accordance with this Agreement.  Notwithstanding the foregoing, the parties
agree that this “Agreement to Arbitrate” in this Addendum shall not apply to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the other party’s intellectual property or proprietary information. In the
event of any conflict between this “Agreement to Arbitrate” on the one hand, and
any conflicting terms in the Offer Letter or CIIA, this “Agreement to Arbitrate”
provision shall govern and control.


The Claims covered by this Agreement include, without limitation, claims arising
out of contract law, tort law, common law, wrongful discharge law, privacy
rights, statutory protections, constitutional protections, wage and hour law,
California Labor Code protections, the California Fair Employment and Housing
Act (which includes claims for discrimination or harassment on the basis of age,
race, color, ancestry, national origin, disability, medical condition, marital
status, religious creed, sex, pregnancy, gender, and sexual orientation), any
similar state discrimination law, the California Family Rights Act, the federal
Family and Medical Leave Act, the federal Civil Rights Acts of 1964 and 1991, as
amended, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, claims for benefits (except
when a benefit or pension plan specifies that its claims procedures shall
culminate in an arbitration procedure different from this one), and claims for
violation of any federal, state, or other governmental law, statute, regulation,
or ordinance.
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 5
I agree to have all Claims determined in arbitration as provided herein in an
individual capacity and not as a class action.  Notwithstanding the foregoing, 
I acknowledge that any Claims I may have for workers’ compensation, state
unemployment compensation benefits and/or state disability insurance are not
covered by this Agreement, as are any Claims that cannot, by applicable state
and federal law, be submitted to arbitration.


I understand that, by this Agreement, the parties hereto are waiving their
rights to have a Claim adjudicated by a court or jury, and to pursue a Claim as
part of a class action.


b.          Arbitration in accordance with JAMS Rules.  Except as otherwise
provided herein, arbitration shall be in accordance with the then-current JAMS
Employment Arbitration Rules and Procedures before a single neutral arbitrator
who is selected in accordance with the Rules. The arbitration shall take place
in a mutually agreed location. The arbitrator shall apply the substantive law of
California, or federal law, or both, as applicable to the Claim asserted.  Each
party shall have the right to take written discovery and depositions as provided
for under the California Code of Civil Procedure, as well as to subpoena
witnesses and documents for discovery and for arbitration. Each party shall be
entitled to all types of remedies and relief otherwise available in court.


The arbitrator shall have the exclusive authority to resolve any dispute
relating to the formation, interpretation, applicability, or enforceability of
this Agreement, including, without limitation, any Claim that all or any part of
this Agreement is void or voidable. The arbitrator’s decision shall be a
reasoned decision in writing, revealing the essential findings and conclusions
forming the basis of the award, and shall be final and binding on the parties.


c.          Costs and Fees.  If I allege a Claim constituting a violation of a
statute relating to employment, including, without limitation, the California
Fair Employment and Housing Act (or similar state statute), the Civil Rights
Acts of 1964 and 1991, the Age Discrimination in Employment Act, or the
Americans with Disabilities Act, the Company will advance all costs of the
arbitration that would not be incurred by the parties if the dispute were
litigated in court, namely, the fees of the arbitrator and any arbitration
association administrative fees and similar charges.


Except as set forth above, each party shall pay for its own costs, and attorney
fees, if any. However, if any party prevails in a statutory Claim that affords
the prevailing party attorney fees, the arbitrator may award reasonable attorney
fees to the prevailing party in addition to any and all other remedies afforded
by the relevant statute.


d.          Exclusive Forum.  Arbitration as described herein will be the
exclusive forum for any Claims arising under the Employment Agreement.  The
arbitration decision shall be final, conclusive and binding on both parties and
any arbitration award or decision may be entered in any court having
jurisdiction. The Parties agree that the prevailing party in any arbitration
shall be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The parties further agree that the prevailing
party in any such proceeding shall be awarded reasonable attorneys' fees and
costs.


Definitions


For purposes of this Addendum, the following definitions shall be in effect:


“Involuntary Termination” means either: (a) that your employment is terminated
by the Company without Cause or (b) that you resign for Good Reason (as defined
below). You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements:  (A) notifying the Company within
ninety (90) days after the occurrence of the act or omission constituting
grounds for the Good Reason termination, (B) providing the Company at least
thirty (30) days to correct such act or omission, and (C) upon the Company’s
failure to take such corrective action within such thirty (30)-day period,
giving the Company written notice of such Good Reason termination within five
(5) business days thereafter, with such Good Reason termination to be effective
immediately upon delivery of such notice to the Company.  In order to receive
any benefits upon termination, (i) the Release must be signed by you (or your
heirs in the case of your death) and must become effective/irrevocable within
twenty-eight (28) days following your Involuntary Termination date in accordance
with applicable law, and (ii) you must return all Company property.  An
Involuntary Termination shall include a termination by reason of your death or
Permanent Disability.
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 6
“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of one
hundred twenty (120) consecutive days because of your physical or mental
impairment.


“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud or embezzlement; (b) engaged in any
act in violation of the law that causes or could be reasonably expected to cause
material harm to the operations or reputation of the Company; (c) materially
breached your fiduciary duty to the Company; (d) unreasonably refused to perform
the reasonable, good faith and lawful written instructions of your
supervisor(s); (e) engaged in willful misconduct or gross negligence which
causes material harm to the Company; (f) willfully breached the Employment,
Confidential Information and Invention Assignment Agreement which causes
material harm to the Company; or (g) made any willful unauthorized use or
disclosure of confidential information or trade secrets of the Company (or any
parent or subsidiary) which causes material harm to the Company.


“Good Reason” means (a) your employment duties or responsibilities are
materially diminished by the Company without your prior written consent; (b) a
material change in the geographic location of your place of employment
(currently to be Redwood City, California) without your approval, with a
relocation of more than fifty (50) miles to be deemed material for purposes of
this addendum; (c) a material uncured breach by the Company of its obligations
under the terms of this Offer Letter; or (d) a material reduction in the annual
rate of your base salary by the Company.


“Separation from Service” means your cessation of employee status and shall be
deemed to occur at such time as the level of the bona fide services you are to
perform in employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than 20% of the average level
of services you rendered in employee status during the immediately preceding
thirty-six (36) months (or such shorter period for which you may have rendered
such service).  Any such determination as to Separation from Service, however,
shall be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A as determined by the Company.


Section 409A.


a.          The parties hereto intend that all benefits and payments to be made
hereunder will be provided or paid in compliance with, or as exempt from, all
applicable provisions of section 409A of the Code and the regulations issued
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same, and this Agreement shall be construed and
administered in accordance with such intent.  The parties also agree that this
Agreement may be modified, as reasonably requested by either party, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of any additional tax, interest and penalties under, the section 409A
of the Code in connection with, the benefits and payments to be provided or paid
hereunder. Any such modification shall maintain the original intent and benefit
of the applicable provision of this Agreement, to the maximum extent possible
without violating section 409A of the Code.


b.          In accordance with Section 1.409A-3(d) of the Treasury Regulations,
a payment under this Agreement will be treated as made on the designated payment
date if the payment is made (i) at such date or a later date within the same
calendar year, or if later, by the 15th day of the third month following the
date designated in this Agreement or (ii) at a date no earlier than 30 days
before the designated payment date (provided that I may not, directly or
indirectly, designate the year of payment).
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 7
c.          Notwithstanding any provision in this Agreement to the contrary, the
following special provisions shall govern the payment date of my cash severance
payment in the event that payment is deemed to constitute an item of deferred
compensation under Section 409A:


(i) The severance payment will be paid to you on the first payroll date
following the twenty-eight (28) day period after your Separation from Service
(subject to your timely execution and effectiveness of this Release) and


(ii)  Notwithstanding clause (i) above, no payments or benefits to which I
become entitled under this Agreement that constitute a deferral of compensation
within the meaning of Code Section 409A shall be made or paid to me prior to the
earlier of (i) the expiration of the six (6)-month period measured from my
Separation Date or (ii) the date of  my death, if I am deemed at the time of
such Separation from Service to be a "specified employee" within the meaning of
that term under Code Section 409A and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2). 
Upon the expiration of the applicable deferral period, all payments deferred
pursuant to this paragraph shall be paid to me in a lump sum on the next
scheduled payroll date.


d.          With regard to reimbursement of costs and expenses or in-kind
benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense occurred.  In addition, any gross-up payment shall be made by
the end of the executive’s taxable year following the taxable year in which the
related taxes are remitted to the taxing authorities.


Each payment under this Agreement is intended to be a “separate payment” and not
one of a series of payments for purposes of Section 409A.
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 8
ATTACHMENT A
TO OFFER LETTER ADDENDUM


SUPPORT.COM RELEASE TERMS


General Release.  I, Rick Bloom, on behalf of myself, my heirs, representatives
and assigns, I hereby fully and forever release and discharge Support.com, Inc.
(the “Company”) as well as its past and present affiliates, subsidiaries,
agents, related entities, officers, directors, shareholders, employees,
attorneys, insurers, predecessors, successors, representatives, heirs and
assigns (collectively, “Releasees”), from any and all claims, causes of action,
suits, debts, and demands of any and every kind, nature and character, presently
known and unknown, arising from or relating to any act or omission occurring
prior to the date I sign this Agreement (collectively, “Claims”).


Examples of Claims.  The Claims I am releasing and discharging include, but are
not limited to, Claims arising from and related to my recruitment, hiring,
employment and termination of employment with the Company, including Claims
under federal, state and local non-discrimination laws such as Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1866, the Civil
Rights Act of 1991, the Employee Retirement and Income Security Act of 1974 as
amended (“ERISA”), the Americans with Disabilities Act, the Age Discrimination
in Employment Act of 1967 as amended (“ADEA”), the Fair Employment and Housing
Act and under any and all other applicable federal, state and local laws; 
Claims for breach of express and implied contractual obligations,
misrepresentation, infliction of emotional distress, violation of public policy,
defamation, monetary damages and any other form of personal relief, attorneys’
fees and costs.


Known & Unknown Claims.  In furtherance of my intent to fully and forever
release and discharge the Releasees from any and all Claims, “presently known
and unknown,” I am waiving and releasing all rights and benefits afforded to me,
if any, under Section 1542 of the California Civil Code, or under a comparable
state law applicable to me.  I understand that California Civil Code Section
1542 provides as follows (parentheticals added):


A general release does not extend to claims which the creditor (e.g., me) does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor (e.g., the Company).


I understand that this means that, if I later discover facts different from or
in addition to those that I now know or believe to be true, that my release and
discharge of all Claims under this Agreement shall be and remain in full force
and effect in all respects notwithstanding such different or additional facts or
my later discovery of such facts.


Exclusions.  I understand that my release and discharge of all Claims under this
Agreement excludes any claim(s) I may have for:



·
unemployment, disability and paid family leave insurance benefits, if any such
benefit programs apply to me, pursuant to the terms of applicable state law;

·
workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code (or comparable law of another state applicable to me)
under any worker’s compensation insurance policy or fund of the Company;

·
continued participation in the Company’s group health benefit plans pursuant to
the terms and conditions of the federal law known as “COBRA;”

·
any benefit entitlement(s) vested as of my Separation Date, pursuant to written
terms of any applicable employee benefit plan sponsored by the Company and
governed by the federal law known as “ERISA”;

·
any stock and option shares vested as of my Separation Date, pursuant to the
written terms and conditions of any stock and/or option grant by the Company to
me existing before my Separation Date;

 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 9

·
violation of any federal, state or local statutory and/or public policy right or
entitlement that, by applicable law, is not waivable; and

·
any wrongful act or omission by any Releasee occurring after the date I sign
this Agreement.



Confidentiality.   I agree that I will not disclose to others the fact or terms
of this Agreement, except that I may disclose such information to my spouse, and
to my attorneys and accountants in order for them to render professional
services to me.


Continuing Rights and Obligations.


I acknowledge and affirm that I have ongoing obligations to the Company after my
Separation Date, under the Confidential Information and Invention Assignment
Agreement that I signed in connection with my employment with the Company and a
copy of which is attached hereto as Attachment 1 (“CIIA”).


I understand that nothing in this Agreement prevents or prohibits me from (i)
filing a claim with a government agency that is responsible for enforcing a law,
(ii) providing information regarding my former employment relationship with the
Company, as may be required by law or legal process, or (iii) cooperating,
participating or assisting in any government or regulatory entity investigation
or proceeding pertaining to the Company.


However, I also understand that, because the Claims I am releasing and
discharging under this Agreement include all claims “for monetary damages and
any other form of personal relief” (see the section entitled “Examples of
Claims” above), I may only seek and receive non-personal forms of relief through
any claim I may file with a government agency.


I also understand and agree that, even if required by subpoena to provide
testimony, or otherwise to cooperate, participate or assist in any legal,
government or regulatory proceeding that pertains to my former employment with
the Company, I shall promptly give written notice to the Company’s Chairman of
the Board (with attention to the Legal Department) that I have been requested or
required to violate my CIIA in connection with or during such testimony, legal,
government or regulatory proceeding, so that the Company may take legal action
to protect its rights under my CIIA.


No Admission of Wrongdoing; No Disparagement.   I agree that neither the fact
nor any aspect of this Agreement is intended, or should be construed at any
time, to be an admission of liability or wrongdoing by either me or by any of
the Releasees.  I further agree not to make, or encourage any other person to
make, any negative or disparaging statements, as fact or as opinion, about any
of the Releasees or their products, services, vendors, customers, or prospective
customers, or any person acting by, through, under or in concert with any of
them.


Agreement Deadline; Revocation Period; Effective Date.   I understand that:


I have been advised by the Company to consult with an attorney of my own
choosing before signing this Agreement and returning it to the Company on or
before the Agreement Deadline.


The last date I can sign this Agreement is twenty-one (21) days after my
Separation Date (“Agreement Deadline”).


For seven (7) days after the date I actually sign this Agreement, I may revoke
it (“Revocation Period”).  If I revoke this Agreement, I must deliver written
notice of my revocation to the Company, no later than the seventh day after the
date I signed this Agreement.


The “Effective Date” of this Agreement will be the date I have signed it,
provided that I have returned to the Company my signature agreement to this
Agreement and I have not timely revoked it during the Revocation Period.  I
understand that this Agreement, as signed by me, and any notice of revocation,
should be delivered by U.S. mail, hand or overnight delivery or facsimile to the
number below
 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------

Rick Bloom
Page 10
Human Resources & Legal Departments, Support.com
900 Chesapeake, Redwood City, California 94063
Confidential Facsimile No:  650-482-3761


Complete Agreement; Changes.   In signing this Release Agreement and it becoming
effective, I represent and warrant that I am not relying on any statements,
representations, negotiations, promises or agreements that are not expressly set
forth in this Release Agreement.  I also understand and agree that:



·
this Agreement contains my entire understanding, and the entire agreement by me,
with respect to the matters covered herein; and

·
this Agreement merges, cancels, supercedes and replaces all prior statements,
representations, negotiations, promises or agreements relating to the subjects
covered by this Agreement that may have been made by any of the Releasees,
including (but not limited to) my offer letter from the Company, except (i) my
CIIA which remains in full force and effect in accordance with its terms, (ii)
the benefit plans and agreements referenced in Section 3.c.(4)-(5), above, and
(iii) any debt obligation I owe to the Company; and

·
this Agreement cannot be changed except by another written agreement signed by
me and approved by the Compensation Committee of the Board.



I HAVE READ THE FOREGOING RELEASE AGREEMENT.  I UNDERSTAND IT AND KNOW THAT I AM
GIVING UP IMPORTANT RIGHTS, INCLUDING THE RIGHT TO SUE FOR AGE DISCRIMINATION,
HARASSMENT AND RETALIATION UNDER THE ADEA.  I AM AWARE OF MY RIGHT TO CONSULT
WITH AN ATTORNEY OF MY OWN CHOOSING BEFORE SIGNING THIS RELEASE AGREEMENT, AND I
HAVE BEEN ADVISED TO UNDERTAKE SUCH CONSULTATION.  I SIGN THIS RELEASE AGREEMENT
FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.


EMPLOYEE


[TO BE SIGNED IN THE EVENT OF A TERMINATION WITH SEVERANCE]

               
Dated:
             
Name:
     



Please return a signed copy to:


Human Resources & Legal Departments
Support.com, Inc.
900 Chesapeake, Redwood City, California 94063
Confidential Facsimile No:  650-482-3761
 

 
900 Chesapeake Drive, 2rd Floor • Redwood City, California 94063

--------------------------------------------------------------------------------